DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 1/13/2020 and is a 371 of PCT/US18/41844 (7/12/2018) which claims 1benefit of 62/531668 (7/12/2017).  Claims 1-18, 38 and 57-61 are before the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The .
	The Examiner suggests deletion of the word “prevention”.  

Claims 58-61 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the The instant specification does not adequately describe the nexus between the modulation of EAAT2, NRF2 or glutamate excitotoxicity pathway and a useful treatment of a disease/condition.  Modulation of a receptor/pathway involves antagonism, inhibition, agonism and others.  These modulations are sometimes opposite reactions to the same receptor.  It is not seen where the instant specification adequately describes the nexus between the modulation of the EAAT2, NRF2 or glutamate excitotoxicity pathway and a useful treatment of a single disease or condition.  

Claims 58-61 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  

The nature of the invention: The nature of the invention is the method of treating a disorder that is modulated by the EAAT2, NRF2 or glutamate excitotoxicity pathway.
The state of the prior art: The prior art knows of the NRF2 pathway and that it may have a role to protect against oxidative damage triggered by injury and inflammation.  The NRF2 pathway is a complex regulatory network that is being studied for treatment of diseases that are caused by oxidative stress.  EAAT2 protein expression is known to be linked to essential tremor cases.  However, EAAT2 needs further study for its role in the cerebellar cortex (Kuo).  Glutamate excitotoxicity has been linked to cell death mechanism and many other neurological diseases.  However, the exact roll in the ischemic pathway is not yet known (Kirdajova).   All three of these pathways are “involved” but the exact roles are unknown.  
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of all diseases, whether or not the modulation of bradykinin receptors would make a difference in the disease.  Hence, in the absence of a showing of a nexus between known diseases and the modulation of EAAT2, NRF2 or glutamate excitotoxicity pathway, one of ordinary skill in the art is unable to fully predict possible results from the administration of the compound of claim 1 due to the unpredictability of the role of EAAT2, NRF2 or glutamate excitotoxicity pathway.  Those of skill in the art recognize that in vitro assays and or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs.  However, clinical correlations are generally lacking.  The greatly increased complexity of the in vivo environment as compared to 
The presence or absence of working examples:  Several compounds have been shown to be able to increase fold for EAAT2 astrocytes.  However, there are no working examples of the instant compounds treating or preventing glutamate excitotoxicity (claim 58), increasing EAAT2 protein expression (claim 59), activating the NRF2 pathway (claim 60) or treating epilepsy, Parkinson’s disease, ALS, pain or eating disorders (claim 61).     
The amount of direction or guidance present:  The guidance present in the specification is that of the compounds that are tested that some work, some do not work, and some work to a weak extent.  Very similar compounds have been shown to have one work well and the other have no effect (pages 99-101).  Page one of the specification states that glutamate is a major neurotransmitter and as such has been associated with many neurological conditions.  However, the guidance provided does not provide a nexus between the receptor activity and the treatment of these diseases.  Further, no one else has been able to bridge the gap between the in vitro activity and the in vivo treatment of diseases listed in the claims.  
The breadth of the claims: The claims are drawn to the treatment of many and varied diseases ranging from alcohol addiction, to autism to PTSD and ALS.  The treatment of these conditions are varied and do not appear to be linked to one receptor or drug.   
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what diseases would be benefited by the 
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of any disease.  As a result necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compound of claim 1 in order to practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 38 and 57-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170172984, US Pats 10772872 and 10016398.  These patents or PGPub teach compounds such as 
    PNG
    media_image1.png
    642
    648
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    438
    680
    media_image2.png
    Greyscale
 along with a markush to treat cancer, which is one of the many diseases that are claimed to be treated in claim 61.

Claims 1-18, 38 and 57-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennington.  Pennington teaches compounds having pharmaceutical activity such as 
    PNG
    media_image3.png
    124
    203
    media_image3.png
    Greyscale
 and many more in Table 1 page 529 that anticipate the instant claims.  


Claims 1-18, 38 and 57-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqui-Jain.  Siddiqui Jain teaches compounds such as 
    PNG
    media_image4.png
    544
    732
    media_image4.png
    Greyscale
as having pharmaceutical activity and many more in Table 1 page 3994 that anticipate the instant claims.  

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D MARGARET M SEAMAN/             Primary Examiner, Art Unit 1625